

115 HR 2187 IH: To amend the Internal Revenue Code of 1986 to clarify the treatment of certain retirement plan contributions picked up by governmental employers.
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2187IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mrs. Black (for herself, Mr. Fleischmann, Mr. Roe of Tennessee, Mr. Duncan of Tennessee, Mr. DesJarlais, Mrs. Blackburn, and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to clarify the treatment of certain retirement plan contributions picked up by governmental employers. 
1.Clarification of treatment of certain retirement plan contributions picked up by governmental employers
(a)In generalSection 414(h)(2) of the Internal Revenue Code of 1986 is amended— (1)by striking For purposes of paragraph (1) and inserting the following:

(A)In generalFor purposes of paragraph (1), and (2)by adding at the end the following new subparagraph:

(B)Treatment of elections between alternative benefit formulas
(i)In generalFor purposes of subparagraph (A), a contribution shall not fail to be treated as picked up by an employing unit merely because the employee may make an irrevocable election between the application of two alternative benefit formulas involving the same or different levels of employee contributions. (ii)Application to existing employeesClause (i) shall be applied without regard to whether the employee is already covered by one of the benefit formulas referred to therein..
(b)Effective dateThe amendment made by this section shall apply to years ending after the date of the enactment of this Act. 